Citation Nr: 0024468	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-04 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a kidney 
disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for vision impairment.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a foot disability.

6.  Entitlement to service connection for a leg disability.

7.  Entitlement to service connection for insomnia.

8.  Entitlement to service connection for gout.

9.  Entitlement to service connection for arthritis.

10.  Entitlement to service connection for a prostate 
disability.

11.  Entitlement to service connection for the residuals of 
brain trauma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and Dr. T.


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1953 to 
August 1956.

This matter arises from December 1998 and May 1999 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.

The issue of entitlement to service connection for the 
residuals of brain trauma will be addressed in the remand 
portion of this decision.

FINDINGS OF FACT

1.  There is no medical diagnosis of a foot disability, a leg 
disability, or insomnia.

2.  There is no medical evidence of a nexus between current 
kidney disability, hypertension, vision impairment, a back 
disability, gout, arthritis, or a prostate disability and the 
veteran's period of active service.


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
a kidney disability, hypertension, vision impairment, a back 
disability, a foot disability, a leg disability, insomnia, 
gout, arthritis, and a prostate disability are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as cardiovascular disease, 
including hypertension, renal disease, and arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Refractive error 
of the eye, as such, is not a disease or injury within the 
meaning of applicable legislation concerning service 
connection.  38 C.F.R. § 3.303 (c).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.


I.  Foot Disability, Leg Disability, Insomnia.

There is no medical evidence of record demonstrating that the 
veteran currently suffers from a foot disability, a leg 
disability, or insomnia.  Accordingly, the veteran's claims 
for service connection for those disabilities are not well 
grounded and must be denied on that basis.  38 U.S.C.A. 
§ 5107(a); Epps, Savage.

II.  Kidney Disability.

The veteran's service medical records contain no findings or 
diagnosis of a kidney disability.  The veteran's 
genitourinary system was clinically evaluated as normal on 
his August 1956 service separation physical examination, and 
laboratory urinalysis for albumin was negative.

An April 1971 private medical record indicated that the 
veteran had known of albumin in his urine since 1961.  The 
diagnosis was chronic nephritis.  Other medical records 
reflect that the veteran suffers from renal insufficiency and 
end-stage renal disease.

A review of the record shows that there is no medical 
evidence linking the veteran's current kidney disability to 
his military service or any incident during such service.  
While the veteran has contended that he has a kidney 
disability due to events during service, his contentions do 
not make his service connection claim well grounded.  
Espiritu  As the veteran has not presented any medical 
evidence linking his current kidney disability to his period 
of active service, his claim is not well grounded and must be 
denied on that basis.  38 U.S.C.A. § 5107; Epps.  The claim 
is also not well grounded under 38 C.F.R. § 3.303(b) and 
Savage, because chronic kidney disability in service and 
since service has not been demonstrated by competent evidence 
and, indeed, no kidney disability in service was shown by 
competent evidence.  

III.  Hypertension.

The service medical records contain no findings or diagnosis 
of hypertension. The veteran's blood pressure was recorded as 
124/80 at his August 1953 service entrance examination.  His 
heart and vascular system were clinically evaluated as normal 
at his August 1956 service separation physical examination, 
and blood pressure was recorded as 108/64 at that time.  

An April 1971 private medical record indicated that the 
veteran had first been diagnosed and treated for hypertension 
in 1965.  Recent medical records indicate ongoing treatment 
for hypertension.  However, the veteran has not presented any 
medical evidence that his hypertension was present during 
service or that current hypertension is related to his period 
of active service.  Accordingly, his claim for service 
connection for hypertension is not well grounded and must be 
denied on that basis.  38 U.S.C.A. § 5107(a); Epps, Savage.

IV.  Gout, Arthritis, Prostate Disability, Visual Impairment, 
Back Disability.

The service medical records contain no findings or diagnosis 
of gout, arthritis, prostate disability, visual impairment, 
or a back disability, and no such disabilities were noted 
during the veteran's August 1956 separation examination.  
While private and VA medical records contain diagnoses of 
gout, arthritis, a prostate disability, visual impairment 
(early cataracts and refractive error), and a back 
disability, the veteran has not presented any competent 
medical evidence that gout, arthritis, a prostate disability, 
visual impairment (due to cataracts, not refractive error), 
or a back disability were present during service or that such 
disabilities are otherwise related to service.  Accordingly, 
his claims of service connection for gout, arthritis, a 
prostate disability, visual impairment, and a back disability 
are not well grounded and must be denied on that basis.  
38 U.S.C.A. § 5107(a); Epps, Savage.

The Board notes that the chronic disabilities of kidney 
disease, hypertension, and arthritis have not been shown by 
medical evidence to have been present during the one-year 
presumptive period following the veteran's separation from 
service in August 1956 and, consequently, claims for service 
connection for those disabilities on a presumptive basis are 
not well grounded.  

V.  Conclusion

The Board has reviewed statements submitted by the veteran, 
his family members, and his service comrades.  While the 
veteran, his family members, and his service comrades are 
certainly competent to state whether the veteran exhibited 
certain symptomatology during and after service, being 
laypersons, they are not competent to give opinions regarding 
medical causation or diagnosis, and their statements on such 
matters do not serve to make the veteran's service connection 
claims well grounded.  Espiritu, 2 Vet. App. at 494-5 (1992).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection plausible.  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

By this decision, the Board is informing the veteran that his 
service connection claims require a medical diagnosis of each 
disability and medical evidence of a nexus between the 
current disability and service to meet the requirements of a 
well-grounded claim.  See 38 U.S.C.A. § 5103(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

ORDER

Evidence of well grounded claims not having been submitted, 
entitlement to service connection for a kidney disability, 
hypertension, vision impairment, a back disability, a foot 
disability, a leg disability, insomnia, gout, arthritis, and 
a prostate disability is denied.

REMAND

The Board notes that the veteran, his wife, and a physician 
testified at a May 1999 RO hearing on the issue of 
entitlement to service connection for the residuals of brain 
trauma.  However, a review of the record reveals that the RO 
did not re-adjudicate the issue following the May 1999 RO 
hearing testimony.

Accordingly, the case is REMANDED for the following:

The RO should review the expanded record 
and determine whether entitlement to 
service connection for the residuals of 
brain trauma may now be granted.  If the 
RO's determination is adverse to the 
veteran, then the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this remand is to afford the veteran due 
process of law.  The veteran and his representative have the 
right to submit additional evidence and argument on the 
matter which the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



		
	JAMES A. FROST	
	Acting Member, Board of Veterans' Appeals



 



